Citation Nr: 1219640	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left humerus injury (minor).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a torn deltoid muscle of the left arm.

4.  Entitlement to service connection for tendonitis, right shoulder.

5.  Entitlement to service connection for disc herniation, lumbosacral spine, with nerve damage.

6.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing.

The Board notes that the Veteran testified about a neck injury at the June 2011 hearing.  However, the Veteran did not perfect an appeal of his claim for service connection for cervical spondylosis with loss of lordosis and arthritis upper back and neck.  If the Veteran wishes to reopen his claim for service connection for his cervical spine condition, then he should do so with specificity at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In connection with his claim for an increased rating for his left humerus disability, the Veteran was scheduled for a VA examination to determine the current severity of that disability.  However, the notification letter was apparently sent to the wrong address and the Veteran did not receive it, causing him to miss his examination.  The Veteran should be given another chance to attend a VA examination of his left humerus disability.  Additionally, the Veteran contends that he developed neurologic symptoms associated with the left humerus disability.  The examination afforded to the Veteran should therefore encompass whether he has any neurologic disorders that are at least as likely as not due to his left humerus disability.

The Veteran also should be afforded a VA examination for his claimed lumbosacral spine disorder.  Review of the Veteran's service treatment records does reflect that he complained of back pain in service on a few occasions and was diagnosed with either a strain or sprain or mechanical back pain.  Current treatment records reflect that the Veteran now has a large herniated disc at L5-S1.  Given the Veteran's complaints of back pain in service, the Veteran should be afforded a VA examination to determine the etiology of his current back problems.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that the Veteran initially filed separate claims for service connection for posttraumatic stress disorder (PTSD) and anxiety and depression, but appealed only the denial of service connection for PTSD.  However, the Veteran's claim may not be bifurcated in this manner because a claim for service connection for PTSD is considered a claim for service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Treatment records indicate that the Veteran has been diagnosed with a variety of psychiatric disorders including schizophrenia, schizoaffective disorder, and bipolar disorder.  On multiple occasions, the Veteran contended that his chronic pain aggravated his mental condition.  In light of the fact that the Veteran is service connected for a left humerus injury, he should be afforded an examination to determine whether his service connected disability caused or aggravated his psychiatric disorder.  

The Veteran also related at his hearing that he was receiving private psychiatric treatment.  An attempt should be made to obtain the Veteran's private mental health treatment records.

The Veteran also claims that he tore his left deltoid muscle.  Given the proximity of the deltoid muscle to the humerus, a medical opinion should be obtained as to whether the Veteran's left humerus disability caused or aggravated his claimed torn deltoid muscle.

The Board also notes that the RO indicated that it reviewed VA treatment records for the period from July 2007 through December 2008.  The Board was unable to find copies of these records anywhere in the claims file.  The Veteran's electronic Virtual VA file was also reviewed but the records were not there either.  Given the fact that the RO relied upon this evidence in deciding the Veteran's claims, it must be associated with the claims file prior to Board review of the merits of the Veteran's claims.  Given the time that has elapsed since the July 2009 statement of the case (SOC) was issued, more recent VA treatment records should also be obtained. 

The Veteran has also claimed that he is unable to work as a result of his service connected disabilities.  The Veteran's claim for TDIU should be initially adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all psychiatric treatment that he received and that he provide releases enabling VA to request copies of his private treatment records from these providers, including but not limited to the University of Miami.  All identified treatment records should be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO should locate the Veteran's VA treatment records from July 2007 to December 2008 which it relied upon in the July 2009 SOC and associate them with the claims file.  The RO should also obtain more recent VA treatment records and associate them with the claims file. 

3.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his left shoulder disability, including whether there are any neurologic complications thereof.  The claims file should be reviewed in conjunction with the examination.  The examiner should report all symptoms of the Veteran's left shoulder disability in detail.  If neurologic deficits in the left arm or hand are identified, the examiner should indicate whether they are at least as likely as not (at least 50 percent likely) due to the Veteran's residuals of a left humerus injury.  The examiner should also indicate whether it is at least as likely as not that the Veteran's torn deltoid muscle of the left arm was caused or aggravated (made permanently worse) by his left humerus disability.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case.

4.  The Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed lumbosacral spine disorder.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current back disorder was caused or aggravated (made permanently worse) by a disease or injury in service, including his in service complaints of back pain.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

5.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's psychiatric disorder is caused or aggravated (made permanently worse) by chronic pain from his left shoulder disability.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

6.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

7.  The RO should adjudicate the Veteran's claim for TDIU and, if the claim is denied, it should notify him and his representative of the steps which are necessary in order to perfect an appeal of this issue.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


